FOURTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FOURTH AMENDMENT dated as of October 22, 2015, to the Custody Agreement, originally made and entered into as of October 23, 2009, as amended February 4, 2011, March 25, 2013 and October 24, 2013 (the “Agreement”), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the “Trust”) on behalf of the CONVERGENCE FUNDS(the “Funds”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Convergence Market Neutral Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANK NATIONAL ASSOCIATION By: /s/ John P. Buckel By: /s/ Michael R. McVoy Name: John P. Buckel Name: Michael R. McVoy Title: President Title: Senior Vice President Convergence Amended Exhibit C to the Custody Agreement – Trust for Professional Managers Fund Names Name of Series Convergence Core Plus Fund Convergence Opportunities Fund Convergence Market Neutral Fund Convergence 2
